AFFIRMED; Opinion Filed April 27, 2021




                                         In the
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-01221-CR

                         TRAVONTE MARTIN, Appellant
                                     V.
                         THE STATE OF TEXAS, Appellee

                 On Appeal from the 292nd Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. F18-16957-V

                          MEMORANDUM OPINION
                     Before Justices Myers, Osborne, and Carlyle
                             Opinion by Justice Carlyle
         Travonte Martin appeals the trial court’s judgment adjudicating his guilt for

aggravated assault with a deadly weapon. We affirm in this memorandum opinion.

See TEX. R. APP. P. 47.4.

         Martin shot a man on a Dallas Area Rapid Transit (DART) train. The State

indicted him for aggravated assault with a deadly weapon, and he entered a guilty

plea. Consistent with the terms of his negotiated plea agreement, the trial court

deferred adjudication of guilt and placed him on community supervision for ten

years.
      After police arrested Martin for making a terroristic threat against another

passenger on a DART train, the State moved to adjudicate guilt on the aggravated-

assault charge. The State alleged Martin violated multiple terms of his community

supervision by: (1) committing the terroristic-threat offense; (2) failing to pay

various fines, fees, costs, and contributions; (3) failing to participate in an anger

management program; (4) failing to complete community service hours; (5) failing

to participate in an “Alcohol/Substance Abuse Evaluation and or Treatment”; (6)

failing to attend an Assessment Treatment and Research Services (ATRS)

appointment; and (7) failing to avoid all DART facilities, trains, and buses. Martin

entered a “not true” plea with respect to the terroristic-threat allegation but entered

“true” pleas on the remaining alleged violations. After receiving evidence, the trial

court found that all of the alleged violations were true, revoked Martin’s community

supervision, adjudicated his guilt, and sentenced him to fifteen years’ confinement.

      We review the trial court’s decision to revoke community supervision for

abuse of discretion. Leonard v. State, 385 S.W.3d 570, 576 (Tex. Crim. App. 2012).

A single violation of the terms of community supervision is sufficient to support a

trial court’s decision to revoke that supervision. Garcia v. State, 387 S.W.3d 20, 26

(Tex. Crim. App. 2012). Moreover, a “true” plea entered on an alleged violation is,

standing alone, generally sufficient to support revocation. Cole v. State, 578 S.W.2d

127, 128 (Tex. Crim. App. [Panel Op.] 1979).



                                         –2–
      Martin argues the trial court abused its discretion by revoking his community

supervision because: (1) the evidence does not show he committed a terroristic

threat; (2) the State did not prove he willfully failed to pay various fines, fees, costs,

and contributions; (3) his community service hours are not yet due; and (4)

prohibiting him from riding a DART train is unconstitutional. We need not reach the

merits of those arguments, however, because Martin does not contest the trial court’s

findings on the other alleged violations to which he entered “true” pleas. For

example, the trial court found that Martin violated the terms of his community

supervision by failing to attend an ATRS appointment as directed and by failing to

participate in an anger-management program. Either of those findings alone

sufficiently supports the trial court’s decision to revoke community supervision.

Garcia, 387 S.W.3d at 26; Cole v. State, 578 S.W.2d at 128. The trial court thus did

not abuse its discretion, and we affirm its judgment.




                                             /Cory L. Carlyle/
                                             CORY L. CARLYLE
                                             JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
191221F.U05




                                          –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TRAVONTE MARTIN, Appellant                   On Appeal from the 292nd Judicial
                                             District Court, Dallas County, Texas
No. 05-19-01221-CR          V.               Trial Court Cause No. F18-16957-V.
                                             Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                 Justices Myers and Osborne
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –4–